Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 9, 2005, which denied claimant’s application to reopen and reconsider a prior decision.
Claimant was initially disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Claimant requested a hearing which he failed to attend. Based upon claimant’s default, the initial *964determination was sustained. An Administrative Law Judge denied claimant’s subsequent application to reopen, and the Unemployment Insurance Appeal Board affirmed. Claimant appeals from the Board’s decision.
We affirm. “Whether to grant an application to reopen a decision is within the discretion of the Board and, absent a showing that the Board abused its discretion, its decision will not be disturbed” (Matter of Kendricks [Commissioner of Labor], 1 AD3d 682, 682-683 [2003] [citations omitted]). Claimant’s excuse for failing to attend the administrative hearing that he had requested was that he had neglected to timely open his mail notifying him of the hearing. We find no abuse of discretion in the Board’s denial of claimant’s application to reopen the default on this basis.
Cardona, EJ., Crew III, Feters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.